DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.
	Application Status
Claims filed on 09/09/2022 are examined: Claims 1-6, 20-24 are pending, and claims 1-2, 20-24 have been examined in this application as being drawn to the elected invention. Claims 7-19 are cancelled, claims 22-24 are new, claims 3-6 are withdrawn, claims 1 and 20 are amended, claims 2 and 21 are previously presented.
Election/Restrictions
Examiner notes Applicant elected Species 1C: FIGs 9A-12 on 06/21/2021 without traverse in the response to the restriction/election requirement.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings of the elected species must show every feature of the invention specified in the claims.  Therefore, the tab on the insert, the guide rails, the slot receiving the tab on the insert, and the switch actuated by the slot on the insert must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The tab on the insert, the guide rails, the slot receiving the tab on the insert, and the switch actuated by the slot on the insert must be described in the specification with relation to the chosen species. Right now, there is no antecedent basis for the claimed subject matter concerning these limitations in the amended and new claims, with respect to the chosen species, making the claims unclear.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant’s amendments to claim 1 are generally unclear, at least because it appears to be claiming structure the elected embodiment does not have or is otherwise not labeled or shown in the drawings or specification. Specifically, applicant claims the shell having opposing guide rails for receiving the edges of the insert, and then changes the claim such that instead of the insect trapping cartridge having the longitudinally extending tab, the removable insert (which is part of the cartridge) is more specifically claimed as possessing this structure. However, it is noted that applicant elected a species (C1: FIGs 9A-12) in the response to the restriction/election requirement on 06/21/2021 (FIG 10 of the instant application depicted below). Examiner notes that there is no structure which has been labeled in the specification as being the guide rails of the shell and tab that applicant is referring to with respect to this species, therefore it is unclear what applicant is trying to claim, or the limitations of a different species (such as in FIGs 17-18 of the instant application) are being incorporated into the claims.  
	Examiner also points to the specification which states “Turning now to alternative cartridge configurations, FIGS. 9A-13B depict example cartridges 518 and 618 that have adhesive portions non-removably positioned inside the cartridge. As such, the cartridge may be affixed to a base of an insect trapping device, and then subsequent to use, the entire cartridge may be removed and disposed of by the user. A fresh cartridge may then be affixed to the base and operation of the insect trapping device can be resumed. FIGS. 9A- 9B depict isometric views of an example cartridge 518 which may be used with the base depicted in FIG. 11. FIG. 10 depicts an exploded view of the cartridge 518 to illustrate one example configuration of an adhesive portion 552 and a reservoir 576.” (Page 21 of the instant specification). 
	This further makes applicant’s claims unclear since it does not seem that in this species, the insert with adhesive is meant to be removable from the shell through the use of a guide rail. Instead, it appears the entire cartridge is meant to come as a singular unit which a user is meant to replace, therefore there would be no need for guide rails to hold the insert within the shell. Additionally, as seen in FIG 10 below, the species claimed appears to have a tab on the insert, however this tab is not labeled and doesn’t appear to interact with a base in any way (unlike as claimed in claim 20 and new claim 24), whereas the tab of the shell is what interacts with the electric components of the base: both the shell and the insert comprising the cartridge. 

    PNG
    media_image1.png
    597
    905
    media_image1.png
    Greyscale

	The claims have been examined as best understood and a prior art reference was cited to indicate that guide rails and the positioning of the tab are obvious as recited below. 
	
Claim 2 recites “the elongate enclosure” which lacks antecedent basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2014134371 A1) to Lazarchik in view of (US 5630290 A) to Wade and (US 5915948 A) to Kunze.
In regards to claim 1, Lazarchik teaches an insect trapping cartridge (Lazarchik; 814) for use with a base (Lazarchik; 812), comprising: a shell (Lazarchik; outer shell of 814, see FIG 22) that is configured to receive a removable insert (Lazarchik; interior piece comprising 850, 818, may be removed when separated from the shell), wherein the removable insert comprises a proximal end receivable into the base during use (Lazarchik; FIG 21, 22, 23, the insert receivable in the base), the proximal end of the removable insert comprising a substantially planar, longitudinally extending tab (Lazarchik; 818) having a first side edge and a second side edge (Lazarchik; either side edge of 818 seen in FIG 21), a distal end opposite the proximal end of the removable insert (Lazarchik; end opposite the end with 850, 818); an adhesive surface for trapping the insect (Lazarchik; 640); and a longitudinal centerline dividing the insert into lateral sides (Lazarchik; can be seen in annotated FIG 21 with the dotted line), wherein the first side edge and the second side edge of the substantially planar, longitudinally extending tab are each laterally offset from the longitudinal centerline of the insert  (Lazarchik; the edges of either of 818 are not centered on the longitudinal centerline, and are therefore laterally offset).

    PNG
    media_image2.png
    448
    274
    media_image2.png
    Greyscale

Lazarchik fails to teach
wherein the shell includes opposing guide rails, extending at least partially along an inner surface of the shell, for receiving the side edges of the insert;
wherein the first side edge and the second side edge converge at a proximal end of the substantially planar, longitudinally extending tab and the width of the substantially planar, longitudinally extending tab decreases toward the proximal end of the substantially planar, longitudinally extending tab;
both the first side edge and the second side edge of the substantially planar, longitudinally extending tab are positioned on a same lateral side of the insert.
Wade teaches wherein the first side edge and the second side edge (Wade; either edge of tab 50, see FIG 6 below) converge at a proximal end of the substantially planar, longitudinally extending tab and the width of the substantially planar, longitudinally extending tab decreases toward the proximal end of the substantially planar, longitudinally extending tab (Wade; where the width of tab 50 decreases as it gets to the end of the tab, see FIG 6);

    PNG
    media_image3.png
    733
    671
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lazarchik such that its tab has a curved profile such as the one taught by Wade. The curved tab is advantageous in that it eliminates the corners of the tab, and facilitates insertion of the tab into a slot since there are no corners which could interfere with the edges of the slot, making it easier for users to exchange the adhesive insert.
Lazarchik as modified by Wade fail to teach wherein the shell includes opposing guide rails, extending at least partially along an inner surface of the shell, for receiving the side edges of the insert;
both the first side edge and the second side edge of the substantially planar, longitudinally extending tab are positioned on a same lateral side of the insert.
Kunze teaches wherein the shell includes opposing guide rails, extending at least partially along an inner surface of the shell, for receiving the side edges of the insert (Kunze; guide rails either 16c or 17a and 17b which receive edges of the insert, see FIG 3);
both the first side edge and the second side edge of the substantially planar, longitudinally extending tab are positioned on a same lateral side of the insert (Kunze; see where tabs on outer ends of 18a, 18b are located offset from the center, with the two sides of the tab on the same lateral sides).

    PNG
    media_image4.png
    500
    668
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tab of Lazarchik such that its repositioned offset from the centerline, with each of the side edges positioned on the same lateral side as taught by Kunze, and such that the shell of Lazarchik has guide rails as taught by Kunze.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reposition the tab to be offset from the center, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
The motivation for repositioning the tabs and providing guide rails would be to assist in positioning the adhesive board on the base and ensuring it is more secure.

In regards to claim 2, Lazarchik as modified by Wade and Kunze teaches the insect trapping cartridge according to claim 1, wherein the tab (Lazarchik; 818) extends proximally away from the elongate enclosure (Lazarchik; 646 and 644, where insects received in 644).  

In regards to claim 20, Lazarchik as modified by Wade and Kunze teach the insect trapping cartridge according to claim 1, wherein the substantially planar, longitudinally extending tab (Lazarchik; 818) is configured to pass through a slot in the base and contact a switch in the base  (Lazarchik as modified by Kunze to make an offset tab, and Lazarchik [0136] where the tab 818 is inserted into a slot with a switch 820).

In regards to claim 21, Lazarchik as modified by Wade and Kunze teach the insect trapping cartridge according to claim 1, wherein the first side edge and the second side edge of the substantially planar, elongate tab are curved (Wade; see FIG 6 where each edge of the tab 50 are curved such that a width decreases and converges at a proximal end).

In regards to claim 22, Lazarchik as modified by Wade and Kunze teach the insect trapping cartridge according to claim 20, wherein the slot in the base is laterally offset from a centerline of the base (Lazarchik in view of Wade and Kunze; the tabs are modified to be laterally offset and thus the receptive slot of the base would also be laterally offset, also see Kunze where the slot in FIG 3 which receives the tabs on either side of 18a/18b are laterally offset from the center to accommodate the tabs).

In regards to claim 23, Lazarchik as modified by Wade and Kunze teach the insect trapping cartridge according to claim 22, wherein the proximal end of the substantially planar, longitudinally extending tab is fully inserted into the slot of the base, if and only if, the insert is properly aligned relative to the base (Lazarchik; see FIGs 21-23, the tab can only be inserted into the slot in the base if the insert is ‘properly aligned’ due to the fact that a slot may only accept the tab if it is oriented in the up-down alignment).

In regards to claim 24, Lazarchik as modified by Wade and Kunze teach the insect trapping cartridge according to claim 20, wherein the substantially planar, longitudinally extending tab closes the switch and energizes a light source in the base (Lazarchik; [0136] tab 818 protrudes through opening 824 to be received in the base portion 812 and engage electrical trap switch 820 to close the switch when the tab  is engaged, and opened when the tab is lifted from the base).

Response to Arguments
Examiner firstly notes that it is unclear if applicant is now claiming unlabeled structures on the elected species, or an entirely new species, and that the claims were as best understood.

Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited art does not teach the amended claim language or the new claims. 
Examiner respectfully disagrees. Lazarchik as modified by Wade and Kunze teach the limitations in the amended claims and in the new claims as presented in the 103 rejections above, where Lazarchik teaches the shell, insert, base, and mechanical use of a tab to actuate a switch, and Wade teaches the shape of a tab for insertion into a base, while Kunze teaches the offset nature of the tab, guide rails on a shell, and offset slots to receive the offset tabs. Together, these references teach and suggest the amended claims and the newly added claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                         /DARREN W ARK/Primary Examiner, Art Unit 3647